Citation Nr: 1333280	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-42 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to herbicide and asbestos exposure. 

2.  Entitlement to service connection for leukemia, claimed as secondary to herbicide and asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to March 1968. 

This matter is on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was before the Board in March 2011 when it was remanded for additional development.

A May 2012 rating decision granted the Veteran's claim for service connection for PTSD, effective May 13, 2008.  The United States Court of Appeals for the Federal Circuit has held that the award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by a notice of disagreement on such issue.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, the matter is not before the Board. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the Veteran's VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  A diagnosis of diabetes mellitus, type II, has not been established at any time during the period of this claim.

2.  There is no evidence that the Veteran set foot on land in the Republic of Vietnam, that he served within the inland waters of Vietnam, or that he was otherwise exposed to an herbicide agent during service.

3.  The Veteran's leukemia cannot be presumed to be due to exposure to herbicides in service, is not shown to be the result of possible asbestos exposure during service, and is not otherwise related to his service.  

CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2013).

2.  Leukemia was not incurred or aggravated in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in December 2006 and November 2007 of the criteria for establishing direct and secondary service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  All available service treatment records (STRs), service personnel records and post-service treatment records (to include records from the Social Security Administration) were obtained.  Further, as directed (in pertinent part) by the March 2011 Board remand, outstanding VA treatment records were obtained.  The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim. The Board is also unaware of any such evidence.  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to the Veteran's claims.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, there is no competent evidence of leukemia in service or until many years thereafter.  There is also no competent (medical) evidence suggesting that the leukemia might be related to the Veteran's active service, to include any exposure to asbestos that may have occurred.  No argument as to onset in service or within a year of discharge or continuity of symptomatology has been presented. There is likewise no medical evidence of a diagnosis of diabetes mellitus.  VA has no duty to provide an examination or obtain a medical opinion in response to these claims. 

Accordingly, the Board is satisfied that VA has complied with its duties to notify and assist the Veteran. The Board will address the merits of the claim. 

II.  Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers and type 2 diabetes mellitus are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection may also be establish for a veteran who has been exposed to an herbicide agent during active military service for specified diseases to include leukemia and diabetes mellitus, type 2.  Service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  

"Service in Vietnam" means actual service in the country of Vietnam during the specified period; service in the waters offshore or service in other locations during the Vietnam period is considered service "in Vietnam" if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  VA interprets 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption, and that interpretation has been upheld by the Federal Circuit Court of Appeals.  Haas, 525 F.3d at 1193-1194.  Inland waterways are not defined in VA regulations.  However, the VA Adjudication Procedure Manual, used for interpretive guidance, provides that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  

Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.   

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA Compensation & Pension (C&P) Service has continually updated a non-exhaustive list of U.S. Navy ships that have operated at some point in the inland waterways of Vietnam or else was moored at some location in the Republic of Vietnam.  This compilation includes vessels as part of the Mobile Riverine Force, to include all vessels with the designation LCM, LCVP, LST, PBR, PG, IFS, or PCF.  It also includes a number of specifically listed amphibious attack transports and destroyers.

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Presumption is not the sole method for showing causation. 

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9 (VA Manual).  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  VA Manual, paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer and cancers of the gastrointestinal tract.  Id. 

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  However, the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos solely from shipboard (or any other type of) service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran's primary assertion is that his leukemia and type II diabetes mellitus are related to exposure to herbicides in service.  Specifically, he claims exposure to herbicides occurred while serving on the USS Rehoboth, which came within 80 yards of the beaches of South Vietnam and therefore should be considered a "brown water" vessel.  He also maintains that the drinking and bathing water were contaminated by herbicides.  Alternatively, he maintains that his leukemia and diabetes mellitus are related to asbestos exposure in service.  See January 2007, May 2009 and October 2009 statements from the Veteran.  

STRs for the Veteran's period of active duty from October 1964 to March 1968, including a March 1968 separation examination report, show no treatment for, diagnosis of, or complaints consistent with, diabetes mellitus or leukemia. 

Service personnel records show that the Veteran served in the Navy aboard the USS Rehoboth, which had one anchorage in Cam Ranh Bay in January 1966.  His military occupational specialty (MOS) was water transport occupation.  These records do not show that the Veteran ever set foot in Vietnam, to include his transportation duties.  He does not argue the contrary.  Rather, as discussed herein, he contends that he served aboard a ship that should be considered as having operated in the inland waters of Vietnam or to having been moored at a location therein, i.e. a "brown water" vessel.

Command history of the USS Rehoboth shows that the ship departed for a Western Pacific deployment in October 1965.  On January 1, 1966, the ship began surveying and "came within 80 yards off the beach on several occasions."  The ship was anchored in Cam Ranh Bay, Vietnam, from January 10 to 11, 1966, to transfer personnel (civilian hydrographers ) and supplies to other ships.  This was described as a ship-to-ship transfer.  The USS Rehoboth departed for California in March 1966 for a scheduled overhaul.

Post-service medical evidence shows that the Veteran was diagnosed to have leukemia in April 2006.  Specifically, an August 2006 treatment record from Dr. SRB shows that the Veteran was being followed for chronic lymphocytic leukemia, which was diagnosed by biopsy in April 2006.

VA outpatient treatment records beginning in March 2007 note the Veteran's ongoing treatment for chronic lymphocytic leukemia.  October 2009 and April 2010 VA outpatient treatment records note that laboratory tests revealed impaired fasting glucose.  Weight loss was strongly encouraged.  No diagnosis of diabetes mellitus was noted.  Earlier urinalysis reports from 2006 were within normal limits.

In a May 2009 statement, the Veteran noted that his ship came within 80 yards of mainland Vietnam on several occasions.  He stated, "I believe I fall within the guidelines of Brown Water rather than Blue Water determinations, much like that of an earlier decision regarding members that served on the USS Ingersoll."

A May 2009 memo from Joint Services Records Research Center (JSRRC) states that it found no evidence that Navy ships transported herbicides from the United States to Vietnam, or that ships operating off the coast of Vietnam stored, transported, or tested herbicides.  

IV.  Analysis

A.  Diabetes Mellitus

The Veteran's STRs, including a March 1968 separation examination report, are silent for findings related to diabetes mellitus.  

More importantly, there is no post-service medical evidence of diabetes mellitus.  Recent VA outpatient treatment records note findings of impaired fasting glucose.  However, those are laboratory findings and therefore not a "disability" for purposes of VA compensation benefits.  The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 61 Fed. Reg. 20, 440 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol or actual laboratory results are not, in and of themselves, disabilities).  It is crucial to note that no underlying disability - diabetes mellitus - has been diagnosed.  

Consideration has been given to the Veteran's personal assertion that he suffers from diabetes mellitus, type 2.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diabetes mellitus is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that laboratory testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as frequent urination, lethargy, or excessive thirst, there is no indication that the Veteran is competent to render a diagnosis of diabetes mellitus, type 2.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating endocrine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In sum, the record does not show the Veteran has had diagnosed diabetes mellitus at any time during the period under review.  As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.  Any question of whether or not he was exposed to Agent Orange in service is moot at this time.

The preponderance of the evidence is thereby against finding that service connection for diabetes mellitus, type II, is warranted.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert, supra.  As such, the Veteran's claim is denied. 


B.  Leukemia

The record does not contain any evidence that leukemia was manifested in service or during the Veteran's first post-service year.  In fact, there is no post-service medical evidence of leukemia until 2006, more than 38 years after the Veteran's discharge.  The Veteran does not contend otherwise.  Consequently, service connection for leukemia on the basis that it became manifest in service (3.303(a)), during the first post-service year (3.309(a)), or based on continuity of symptomatology (3.303(b)) is not warranted. 

The Veteran's first theory of entitlement to service connection for his leukemia is premised on an allegation that it resulted from his exposure to Agent Orange in Vietnam.  However, the Veteran's service personnel records do not show (nor does he allege) that his "service involved duty or visitation in the Republic of Vietnam."  He has not alleged that he set foot in Vietnam.  Rather, the Veteran maintains that because his ship, the USS Rehoboth, came within 80 yards of the Vietnam on several occasions, it should be considered a "brown water" vessel" and subject to the presumption of herbicide exposure.

A review of the Veteran's personnel records confirms that he was stationed on board USS Rehoboth and that some of this time was spent in close proximity (within 80 yards) to the Republic of Vietnam.  However, there is insufficient evidence for the Board to conclude that his ship (USS Rehoboth) operated in the inland waterways of Vietnam. 

The USS Rehoboth is not a ship that was part of the Mobile Riverine Force, nor is it one of the specifically designated classes of ships (such as LST, LCM, LCVP, etc.) that would have been expected to operate in the internal waters of Vietnam.  It is an AVP-50 or AGS-50.  The USS Rehoboth is also not one of the ships listed by the C&P as having either moored in the Republic of Vietnam or operated in its inland waters.  In fact, no ship of its class is registered/listed as having being either moored in the Republic of Vietnam or operated in its inland waters.  The Board recognizes that the C&P list of ships is not exhaustive; however, the fact remains that the USS Rehoboth is not currently included on any list maintained by VA.  

The Board acknowledges the Veteran's argument that the USS Rehoboth should be treated as the USS Ingersoll, which has been found by C&P to have been associated with service in Vietnam and exposure to herbicides.  The USS Ingersoll (DD-652) is shown to have operated on the Saigon River (an inland waterway of Vietnam) from October 24-25, 1965.  The Board again notes that the USS Rehoboth is not on the C&P list.  Moreover, it is not of the same class of ships as the USS Ingersoll.  No reasonable argument has been presented as to why these two ships, which are of a different class and mission assignment, and located at least 250 miles away from each other (the approximate distance between the Saigon River and Cam Ranh Bay), should be treated the same.

Moreover, as noted above, the command history for the USS Rehoboth does not indicate that this ship was ever in port in the Republic of Vietnam.  The JSRRC was also contacted and responded in May 2009 that that it had no information that herbicides were used, tested, or stored on the Navy ship as alleged.  

Thus, despite the proximity of the USS Rehoboth to Vietnam, the fact remains that the USS Rehoboth does not qualify as a ship associated with service in Vietnam and exposure to herbicides.  The Veteran's claim seeking service connection is not within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for diseases, including CLL, on a presumptive basis based on herbicide exposure therein for veterans who served on land in Vietnam). 

The Veteran has not presented sufficient evidence to trigger the presumption of exposure to herbicides in service.  His assertions as to being exposed to tactical herbicides by virtue of his close proximity to the coast of Vietnam is outweighed by the evidence of record.  The Board finds that the information from the JSRRC is more probative than the assertions contained in the Veteran's statements.  The JSRRC, VA, and Department of Defense have more comprehensive and accurate official records regarding its own use of herbicides and defoliants than do authors and organizations providing conflicting accounts.  See, e.g., Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997); Duro v. Derwinski, 2 Vet. App. 530 (1992) (the service department's decisions on matters within its provenance are conclusive and binding on VA). 

Consequently, as the evidence fails to demonstrate that the Veteran had exposure to herbicides while in service, entitlement to service connection for type II diabetes mellitus is not warranted based upon the presumption in 38 C.F.R. §§ 3.307 and 3.309(e) that it is related to herbicides. 

The Veteran's second theory of entitlement to service connection for his leukemia is premised on an allegation that it resulted from his exposure to asbestos in service.  The Veteran's service personnel records show that he served in the Navy, and that his MOS was water transport occupation.  Assuming, but not deciding, that the Veteran was exposed to at least some degree of asbestos in service, the evidence does not indicate he has an asbestos-related disease.  Leukemia is not a parenchymal lung disease or asbestosis-related disorder.  See VA Manual, paragraph 9.  

The Veteran may still establish service connection for leukemia by affirmative, competent and probative evidence showing that such disease is at least as likely as not related to service (to include asbestos exposure therein).  See Combee, supra.  He is again competent to report symptoms that could be attributed to his CLL.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  However, there is no evidence suggesting that the Veteran is competent to etiologically link his current diagnosis of CLL to any exposure to asbestos in service.  Such an opinion would require a level of medical expertise that the Veteran fails to possess.  He has also presented no evidence to support this contention.

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  The evidence is not so evenly balanced to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert, supra.  The appeal is denied.



ORDER

Service connection for diabetes mellitus, type II, claimed as secondary to herbicide and asbestos exposure, is denied. 

Service connection for leukemia, claimed as secondary to herbicide and asbestos exposure, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


